DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Application Status
Claim 1-6 are under examination.
Claim 1-6 are rejected.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
Test of Enablement
 Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261,270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable? That standard is still the one to be applied. In re Wands, 858 F.2d 731,737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988). Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988). MPEP 2164.01. The test of enablement is not whether any experimentation is necessary, but whether, if experimentation is necessary, it is undue. In re Angstadt, 537 F.2d 498, 504, 190 USPQ 214, 219 (CCPA 1976).
Undue Experimentation Factors
There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." These factors include, but are not limited to:
(A) The breadth of the claims;
(B) The nature of the invention;
(C) The state of the prior art;	
(D) The level of one of ordinary skill;
(E) The level of predictability in the art;	
(F) The amount of direction provided by the inventor;	
(G) The existence of working examples;
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure.

Upon applying this test to claim 1 and 4, it is believed that undue experimentation would be
required because:
(F) The amount of direction provided by the inventor; throughout the disclosure, the inventor does not provide direction on the selecting the claimed amounts of 3-caffeoylquinic acid as cited in claim or the roasting step as cited for the roasted coffee beans to obtain the claimed amounts of  3-caffeoylquinic acid.  Additionally, it appears Table 2, discloses known commercial roasted coffee beans with the claimed amounts of 3-caffeoylquinic acids in roasted coffee beans are known, which is considered not novel. 
(G) The existence of working examples; the examples in the specification as filed, is little guidance of the cited amounts of 3-caffeoylquinic acid in the selecting and roasting steps of  claim 1 and 4 and the art is not predictable. Therefore, the quantity of experimentation needed to make or use the invention based on the content of the disclosure.
Upon applying this test to claim 3 and 6, it is believed that undue experimentation would be required because:
(G) The existence of working examples: the examples in the specification as filed, is little guidance provided and the art is not predictable. Claim 3 and 6, the recitation of “…not more than 2400 ppm TDS…” in claim 3 and “…not more than 2000 ppm TDS…” in claim 6, was not described in the specification in such a way to as to enable one skilled in the art to which it pertains, to make the invention. Therefore, the amount of experimentation necessary to use the invention based on the content of the disclosure would be high and would constitute an undue burden.
Upon applying this test to claim 4, it is believed that undue experimentation would be required because:
(G) The existence of working examples: the examples in the specification as filed, is little guidance provided and the art is not predictable. Claim 4, the recitation of “…brewing the roasted ground coffee with water at 212°F for about 3.5 minutes to produce the liquid coffee drink, wherein the liquid coffee drink includes about 500 mg of 3 chlorogenic acid per 250 mL of the liquid coffee drink, about 290 mg of 4 chlorogenic acid per 250 mL of the liquid coffee drink, and about 220 mg of 5 chlorogenic acid per 250 mL of the liquid coffee drink…”, was not described in the specification in such a way to as to enable one skilled in the art to which it pertains, to make the invention. Therefore, the amount of experimentation necessary to use the invention based on the content of the disclosure would be high and would constitute an undue burden.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3, 4 and 6 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 and 6, the abbreviation “TDS” is not clear. It is not clear as what “TDS” represents, since abbreviation may represent different meaning in different technologies; hence the claims are indefinite. 
The term “about” in claim 4 is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Kusaura (US 2013/0243930 A2) as evidenced by Applicant’s Admission to Prior Art. 
Regarding claim 1, 2, 3, 4, 5 and 6, Kusaura discloses a method of providing roasted coffee beans for producing a coffee beverage (‘930, Abstract, [0039]), comprising providing green coffee beans as starting material for the roasted coffee beans, wherein the providing step encompass selecting coffee beans, including in a production region of Brazil and Colombia, (‘930, [0056]) singly or as a blend of a plurality of types of coffee beans. Kusaura does not explicitly discloses determining amounts of polyphenols, 3-caffeoylquinic acid in coffee beans, in the production region of Brazil and Colombia, (‘930, [0056]). However, as evidenced by admission by Applicant, green coffee beans in regions in Brazil and Columbia have range of 41,884 to 13,595 mg/kg 3-caffeoylquinic acid, as shown in table 1 (instant application, [0015]), which overlaps the cited range. 
Kusaura discloses roasting the green beans at a roasting temperature range 200 to 280°C (‘930, [0056]), which corresponds to a range of 392°F to 572°F, which overlaps the cited range of claim 1 and claim 4. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  Additionally, Kusaura teaches heating time may be appropriately set so as to obtain a desired roasting degree (‘930, [0056]), hence it would have been well in the preview of one of ordinary skill in the art to optimize the heating time including cited time period, in the roasting step to obtain a desired roasting degree of the coffee beans as taught by Kusaura; absent a clear and convincing or evidence to the contrary
Kusaura discloses grinding roasted coffee beans for extraction (brewing) comprising a size of extra-fine grind of 0.250 mm to 0.500 mm (‘930, [0069]), which corresponds to 250 microns to 500 microns, and overlaps the cited range. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Kusaura teaches brewing ground, roasted coffee beans at 80 to 100° C (‘930, [0073]), which corresponds to 176 to 212°F for 30 seconds to 30 minutes (‘930, [0070]) with water (‘930, [0072]), which overlaps the cited ranges in claim 1 and claim 4. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
With respect to the limitation set forth in claim 1 and 4, “…wherein the liquid coffee drink includes at least 258 mg of 3 chlorogenic acid per 250 mL of the liquid coffee drink, at least 141 mg of 4 chlorogenic acid per 250 mL of the liquid coffee drink, and at least 99 mg of 5 chlorogenic acid per 250 mL of the liquid coffee drink…”, as recited in claim 1; and “… wherein the liquid coffee drink includes about 500 mg of 3 chlorogenic acid per 250 mL of the liquid coffee drink, about 290 mg of 4 chlorogenic acid per 250 mL of the liquid coffee drink, and about 220 mg of 5 chlorogenic acid per 250 mL of the liquid coffee drink…” in claim 4; Kusaura does not explicitly discloses the limitation; however Kusaura discloses similar material, roasted coffee beans in same manner as recited in the instant method claims, therefore Kusaura is expected to have same characteristics as cited in claim 1 and 4, in the beverage, absent a clear and convincing or evidence to the contrary.
With respect to the limitation set forth in claim 2 and 5, of “…wherein the liquid coffee drink includes at least 498 mg of 3, 4, and 5 chlorogenic acids …” as recited in claim 2; and “…wherein the liquid coffee drink includes at least 1000 mg of 3, 4, and 5 chlorogenic acids…” as recited in claim 5; Kusaura does not explicitly discloses the limitation; however modified Kusaura discloses similar material, roasted coffee beans in same manner as recited in the instant method claims, therefore Kusaura’s beverage is expected to have same characteristics as cited in the beverage, absent a clear and convincing or evidence to the contrary. With respect claim 4, with the limitation of “consisting” Kusaura teaches the recited steps, wherein a heat treatment (‘930, [0058]) is considered within the roasting step as a heating step.
With respect to the limitation of “…wherein the liquid coffee drink contains not more than 2400 ppm TDS…” in claim 3; and “…wherein the liquid coffee drink contains not more than 2000 ppm TDS…” in claim 6; Kusaura does not explicitly discloses the limitation; however modified Kusaura discloses similar material, roasted coffee beans in same manner as recited in the instant method claims, therefore Kusaura’s beverage is expected to have same characteristics as cited in the beverage, absent a clear and convincing or evidence to the contrary.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093. The examiner can normally be reached M-F, 7AM to 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG T YOO/Primary Examiner, Art Unit 1792